UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1925


LOURDES IGLESIAS,

                Plaintiff - Appellant,

          v.

WAL-MART STORES EAST L.P.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00008-MSD-FBS)


Submitted:   October 17, 2013              Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lourdes Iglesias, Appellant Pro Se.      Lindsey Hager McGinnis,
LITTLER MENDELSON PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lourdes     Iglesias   appeals   the   district    court’s   order

denying her Fed. R. Civ. P. 60 motion to set aside judgment for

fraud upon the court.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.     See Iglesias v. Wal-Mart Stores East L.P., No. 2:09-cv-

00008-MSD-FBS (E.D. Va. filed July 15, 2013; entered July 16,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this   court    and   argument   would    not   aid   the   decisional

process.



                                                                       AFFIRMED




                                      2